                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARQUISE CORTEZ BROWN,                          )
                                                )
              Movant,                           )
                                                )
       v.                                       )         No. 4:19-cv-03124-CDP
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
              Respondent.                       )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the motion of movant Marquise Cortez Brown for leave

to proceed in forma pauperis. (Docket No. 2). The motion was filed in conjunction with movant’s

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1).

However, there is no filing fee for a 28 U.S.C. § 2255 motion. See Rule 3, Advisory Committee

Notes of the Rules Governing Section 2255 Proceedings for the United States District Courts

(“There is no filing fee required of a movant under these rules…[t]his is…done to recognize

specifically the nature of a § 2255 motion as being a continuation of the criminal case whose

judgment is under attack”). Therefore, movant’s motion for leave to proceed in forma pauperis

will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for leave to proceed in forma pauperis

(Docket No. 2) is DENIED AS MOOT.

       Dated this 26th day of November, 2019.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE
